UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1667


JIAN JIN YE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 17, 2010                   Decided:   June 28, 2010


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oleh R. Tustaniwsky, HUALIAN LAW OFFICES, New York, New York,
for Petitioner.   Tony West, Assistant Attorney General, Daniel
E. Goldman, Senior Litigation Counsel, Theo Nickerson, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jian   Jin    Ye,    a   native    and   citizen   of   the   People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying his motion to reopen as

untimely and number barred.             We have reviewed the record and the

Board’s order and find no abuse of discretion.                      See 8 C.F.R.

§ 1003.2(a), (c)(2) (2009).              Accordingly, we deny the petition

for review for the reasons stated by the Board.                       In re: Ye

(B.I.A. May 20, 2009).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the    court    and   argument   would     not   aid   the

decisional process.

                                                                PETITION DENIED




                                          2